DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 5-9, 11-17, 20-24 and 26-28 are currently amended.
Claims 4 and 19 are canceled.
Claims 1-3, 5-18 and 20-28 are pending.

Response to Remarks
35 U.S.C. § 101
Regarding Step 2A Prong 1, Applicant contends that the claims do not recite an abstract idea. Specifically, Applicant’s explanation is based on the claims reciting processor implemented features. Examiner respectfully disagrees because the processor is an additional element merely serving as a tool to perform an abstract idea. Applicant also contends the claims cannot be practically performed in the human mind. Applicant’s argument has been fully considered, but is not persuasive because Applicant does not explain why the stated abstracted idea cannot be practically performed in the human mind, thus Applicant submits arguments in unpersuasive conclusory fashion.
Regarding Step 2A Prong 2, Applicant contends that the claims integrate the purported judicial exception (abstract idea) into a practical application of the abstract idea and would thusly not be directed to the abstract idea. Specifically, Applicant contends the cryptographic verification claimed reflects an improvement to the technology/technical field of enforcement of digital asset ownership and use rights using cryptographic tokens. Examiner respectfully disagrees because what Applicant contends is an improvement, that being enforcement and use rights, is merely a business process, not an improvement in the functioning of computers, nor technology, nor a technical field.
Regarding Step 2B, Applicant contends the claims recite “significantly more” than the judicial exception and would thusly be directed to patent eligible subject matter. Specifically, Applicant contends the features in combination are significantly more than a judicial exception as the combination of limitations are not well-understood, routine, conventional activity in the technology/technical field of enforcement of digital asset ownership and use rights using cryptographic tokens. However, as mentioned previously, what Applicant contends is an improvement, that being enforcement and use rights, is merely a business process, not an improvement in the functioning of computers, nor technology, nor a technical field. Applicant also contends the elements or functions described in the claims are significantly more because they are beyond those recognized in the art as being well-understood, routine, or conventional activity. Applicant’s argument has been fully considered, but is not persuasive because Applicant does not explain why the elements or functions are beyond those recognized in the art as being well-understood, routine, or conventional activity, thus Applicant submits arguments in unpersuasive conclusory fashion.

35 U.S.C. § 112(b)
The standing rejections have been withdrawn by Examiner.

35 U.S.C. § 102
Applicant makes an argument that reference Omar does not teach the features of claims 1-8, 12, 14-23 and 27. However, Applicant does not state how the cited sections do not teach the elements/limitations of the instant claims. Applicant’s arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. The rejection is maintained.

35 U.S.C. § 103
Applicant makes an argument that references Omar in view of Bell do not teach the features of claims 9-11, 13, 24-26 and 28. However, Applicant does not state how the cited sections do not teach the elements/limitations of the instant claims. Applicant’s arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. The rejection is maintained.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-18 and 20-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-3 and 5-14:
Step 1
Claims 1-3 and 5-14 are directed to a computer-implemented system (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) allowing purchase of a cryptographic token when a target transaction address or a target public key is both verified to be derivable from a private key and verified to be whitelisted to purchase the cryptographic token, an abstract idea. Specifically, but for the additional elements, Claim 1 under its broadest reasonable interpretation recites the following limitations grouped both within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions, such as sales activities or behaviors, and also within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with concepts performed in the human mind:
cryptographically verify that the at least one of the target transaction address or the target public key associated with the target transaction address is derivable from the private key used to sign the signed data
verify that the at least one of the target transaction address or the target public key associated with the target transaction address is whitelisted to purchase the cryptographic token based on a whitelist
allow purchase of the cryptographic token … after: (1) cryptographically verifying that the at least one of the target transaction address or the target public key associated with the target transaction address is derivable from the private key used to sign the signed data; and (2) verifying that the at least one of the target transaction address or the target public key associated with the target transaction address is whitelisted to purchase the cryptographic token based on the whitelist
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the following additional elements merely serve as a tool to perform an abstract idea:
at least one processor
at least one memory communicatively coupled to the at least one processor
at least one network interface communicatively coupled to the at least one processor
wherein the at least one processor is configured to: 
into a target transaction address from a remotely located computing device
from the remotely located computing device
from the remotely located computing device
into the target transaction address
Additionally, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. 
Further, the following additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity:
receive an intent to purchase a cryptographic token
receive signed data … the signed data signed by a private key
receive at least one of the target transaction address or a target public key associated with the target transaction address

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 3 and 5-14 further recite (i.e., set forth or describe) the aforementioned abstract idea. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claims 15-18 and 20-28:
Step 1
Claims 15-18 and 20-28 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 15 recites (i.e., sets forth or describes) allowing purchase of a cryptographic token when a target transaction address or a target public key is both verified to be derivable from a private key and verified to be whitelisted to purchase the cryptographic token, an abstract idea. Specifically, but for the additional elements, Claim 15 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions, such as sales activities or behaviors, and also within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with concepts performed in the human mind:
cryptographically verifying that the at least one of the target transaction address or the target public key associated with the target transaction address is derivable from the private key used to sign the signed data
verifying that the at least one of the target transaction address or the target public key associated with the target transaction address is whitelisted to purchase the cryptographic token based on a whitelist
allowing purchase of the cryptographic token … after: (1) cryptographically verifying that the at least one of the target transaction address or the target public key associated with the target transaction address is derivable from the private key used to sign the signed data; and (2) verifying that the at least one of the target transaction address or target public key associated with the target transaction address is whitelisted to purchase the cryptographic token based on the whitelist
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 15 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the following additional elements merely serve as a tool to perform an abstract idea:
into a target transaction address from a remotely located computing device
from the remotely located computing device
from the remotely located computing device
into the target transaction address
Additionally, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. 
Further, the following additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity:
receiving an intent to purchase a cryptographic token
receiving signed data … the signed data signed by a private key
receiving at least one of the target transaction address or a target public key associated with the target transaction address



Step 2B
The additional elements, taken individually and in combination, do not result in claim 15, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 16-18 and 20-28 further recite (i.e., set forth or describe) the aforementioned abstract idea. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 12, 14-18, 20-23 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018-060951 A1 to Omar et al. (hereinafter “Omar”).




Claim 1:
Omar discloses:
at least one processor; at least one memory communicatively coupled to the at least one processor; at least one network interface communicatively coupled to the at least one processor; wherein the at least one processor is configured to (Fig.1 items 102-105; Page 21-22)
receive an intent to purchase a cryptographic token into a target transaction address from a remotely located computing device (Page 7 “Transaction …”, Page 23 “Referring to Figure 3, the transfer of CCTT from one wallet … to another wallet, wallet B (302) is shown. There is a transfer of CCTT from one user to another” and “Here the rights of the CCTT-ZAR (309-310) are being transferred from wallet A (301) to wallet B (302)”, Page 24 “The transaction includes any of the following information …”, Page 35 “The tokens are called Cryptographic, Contract-free, Tracking Tokens (CCTTs)”)
receive signed data from the remotely located computing device, the signed data signed by a private key (Page 24 “The transaction includes any of the following information … 4) a signature using wallet A’s (301) private key (304)” and “Wallet A (301) must sign the inputs … with Wallet A’s (301) private key (304) which is associated with the Wallet A (301) public key (303)”)
receive at least one of the target transaction address or a target public key associated with the target transaction address from the remotely located computing device (Page 24 “The transaction includes any of the following information  … 2) who is sending the CCTT by the public key (303) of wallet A (301)”)
cryptographically verify that the at least one of the target transaction address or the target public key associated with the target transaction address is derivable from the private key used to sign the signed data (Page 7 “Public and Private keys …”, Page 24 “Wallet A (301) must sign the inputs … with Wallet A’s (301) private key (304) which is associated with the Wallet A (301) public key (303) … This validates that Wallet A (301) has the authority to transact the CCTTs”)
verify that the at least one of the target transaction address or the target public key associated with the target transaction address is whitelisted to purchase the cryptographic token based on a whitelist (Page 13 “The CCTT may include a whitelisting requirement …”, Page 24 “the public key (303) of wallet A (301)”; claim 21)
allow purchase of the cryptographic token into the target transaction address after: (1) cryptographically verifying that the at least one of the target transaction address or the target public key associated with the target transaction address is derivable from the private key used to sign the signed data and (2) verifying that the at least one of the target transaction address or the target public key associated with the target transaction address is whitelisted to purchase the cryptographic token based on the whitelist (Page 13 “The CCTT may include a whitelisting requirement …”, Page 23 “Referring to Figure 3, the transfer of CCTT from one wallet … to another wallet, wallet B (302) is shown. There is a transfer of CCTT from one user to another” and “Here the rights of the CCTT-ZAR (309-310) are being transferred from wallet A (301) to wallet B (302)”, Page 24 “the public key (303) of wallet A (301)”  and “Wallet A (301) must sign the inputs … with Wallet A’s (301) private key (304) which is associated with the Wallet A (301) public key (303) … This validates that Wallet A (301) has the authority to transact the CCTTs”, Page 39 “All CCTTs on the system have their ownership rights held through the use of public and private key pairs, and whoever knows the key pairs has the rights to the CCTTs held by those key pairs and no one else”; claim 21)

Claim 2:
Omar discloses all limitations of claim 1. Omar also discloses:
wherein the cryptographic token is configured to require at least one of the target transaction address or the target public key associated with the target transaction address to be whitelisted before allowing transaction of the cryptographic token into the target transaction address (Page 13 “The CCTT may include a whitelisting requirement …”, Page 24 “the public key (303) of wallet A (301)”; claim 21)

Claim 3:
Omar discloses all limitations of claim 1. Omar also discloses:
wherein the signed data includes a signed string signed by the private key (Page 24 “The transaction includes any of the following information … 4) a signature using wallet A’s (301) private key (304)” and “Wallet A (301) must sign the inputs … with Wallet A’s (301) private key (304) which is associated with the Wallet A (301) public key (303)”)

Claim 5:
Omar discloses all limitations of claim 1. Omar also discloses:
wherein the at least one processor is configured to communicate data to the remotely located computing device to be signed by the remotely located computing device using the private key to create the signed data in response to the intent to purchase the cryptographic token into the target transaction address being received from the remotely located computing device (Page 24 “The transaction includes any of the following information … 4) a signature using wallet A’s (301) private key (304)” and “Wallet A (301) must sign the inputs … with Wallet A’s (301) private key (304) which is associated with the Wallet A (301) public key (303)”)

Claim 6:
Omar discloses all limitations of claim 1. Omar also discloses:
wherein the purchase of the cryptographic token only by whitelisted transaction addresses implements government regulations limiting who can purchase at least one of the cryptographic token and at least one asset represented by the cryptographic token (Page 13 “The CCTT may include a whitelisting requirement …”, Page 24 “the public key (303) of wallet A (301)”; claim 21)

Claim 7:
Omar discloses all limitations of claim 6. Omar also discloses:
wherein whitelisted transaction addressees are associated with individuals that comply with the government regulations limiting who can purchase at least one of the cryptographic token and the at least one asset represented by the cryptographic token (Page 13 “The CCTT may include a whitelisting requirement …”, Page 24 “the public key (303) of wallet A (301)”; claim 21)

Claim 8:
Omar discloses all limitations of claim 1. Omar also discloses:
wherein the cryptographic token represents at least one of a security, a currency, a commodity, a bond, a fund, or a combination thereof (Page 6 “Asset …”, Pages 14-15 “The asset holder may hold assets …”)

Claim 12:
Omar discloses all limitations of claim 1. Omar also discloses:
wherein purchase of the cryptographic token into the target transaction address is recorded on a ledger (Page 21 “The blockchain ledger …”, Page 22 “New transactions … are broadcast to the peer to peer network” and “The nodes … update the ledger”)

Claim 14:
Omar discloses all limitations of claim 1. Omar also discloses:
wherein the at least one processor is further configured to reject purchase of the cryptographic token into the target transaction address when it is not both: (1) cryptographically verified the at least one of the target transaction address or the target public key associated with the target transaction address is derivable from the private key used to sign the signed data and (2) verified that the at least one of the target transaction address of the target public key associated with the target transaction address is whitelisted to purchase the cryptographic token based on the whitelist (Page 13 “The CCTT may include a whitelisting requirement …”, Page 23 “Referring to Figure 3, the transfer of CCTT from one wallet … to another wallet, wallet B (302) is shown. There is a transfer of CCTT from one user to another” and “Here the rights of the CCTT-ZAR (309-310) are being transferred from wallet A (301) to wallet B (302)”, Page 24 “the public key (303) of wallet A (301)”  and “Wallet A (301) must sign the inputs … with Wallet A’s (301) private key (304) which is associated with the Wallet A (301) public key (303) … This validates that Wallet A (301) has the authority to transact the CCTTs”, Page 39 “All CCTTs on the system have their ownership rights held through the use of public and private key pairs, and whoever knows the key pairs has the rights to the CCTTs held by those key pairs and no one else”; claim 21)

Claim 15:
Omar discloses:
receiving an intent to purchase a cryptographic token into a target transaction address from a remotely located computing device (Page 7 “Transaction …”, Page 23 “Referring to Figure 3, the transfer of CCTT from one wallet … to another wallet, wallet B (302) is shown. There is a transfer of CCTT from one user to another” and “Here the rights of the CCTT-ZAR (309-310) are being transferred from wallet A (301) to wallet B (302)”, Page 24 “The transaction includes any of the following information …”, Page 35 “The tokens are called Cryptographic, Contract-free, Tracking Tokens (CCTTs)”)
receiving signed data from the remotely located computing device, the signed data signed by a private key (Page 24 “The transaction includes any of the following information … 4) a signature using wallet A’s (301) private key (304)” and “Wallet A (301) must sign the inputs … with Wallet A’s (301) private key (304) which is associated with the Wallet A (301) public key (303)”)
receiving at least one of the target transaction address or a target public key associated with the target transaction address from the remotely located computing device (Page 24 “The transaction includes any of the following information  … 2) who is sending the CCTT by the public key (303) of wallet A (301)”)
cryptographically verifying that the at least one of the target transaction address or the target public key associated with the target transaction address is derivable from the private key used to sign the signed data (Page 7 “Public and Private keys …”, Page 24 “Wallet A (301) must sign the inputs … with Wallet A’s (301) private key (304) which is associated with the Wallet A (301) public key (303) … This validates that Wallet A (301) has the authority to transact the CCTTs”)
verifying that the at least one of the target transaction address or the target public key associated with the target transaction address is whitelisted to purchase the cryptographic token based on a whitelist (Page 13 “The CCTT may include a whitelisting requirement …”, Page 24 “the public key (303) of wallet A (301)”; claim 21)
allowing purchase of the cryptographic token into the target transaction address after: (1) cryptographically verifying that the at least one of the target transaction address or the target public key associated with the target transaction address is derivable from the private key used to sign the signed data and (2) verifying that the at least one of the target transaction address or the target public key associated with the target transaction address is whitelisted to purchase the cryptographic token based on the whitelist (Page 13 “The CCTT may include a whitelisting requirement …”, Page 23 “Referring to Figure 3, the transfer of CCTT from one wallet … to another wallet, wallet B (302) is shown. There is a transfer of CCTT from one user to another” and “Here the rights of the CCTT-ZAR (309-310) are being transferred from wallet A (301) to wallet B (302)”, Page 24 “the public key (303) of wallet A (301)”  and “Wallet A (301) must sign the inputs … with Wallet A’s (301) private key (304) which is associated with the Wallet A (301) public key (303) … This validates that Wallet A (301) has the authority to transact the CCTTs”, Page 39 “All CCTTs on the system have their ownership rights held through the use of public and private key pairs, and whoever knows the key pairs has the rights to the CCTTs held by those key pairs and no one else”; claim 21)




Claim 16:
Omar discloses all limitations of claim 15. Omar also discloses:
rejecting purchase of the cryptographic token into the target transaction address when it is not both: (1) cryptographically verified that the at least one of the target transaction address or the target public key associated with the target transaction address is derivable from the private key used to sign the signed data and (2) verified that the at least one of the target transaction address or the target public key associated with the target transaction address is whitelisted to purchase the cryptographic token based on the whitelist (Page 13 “The CCTT may include a whitelisting requirement …”, Page 23 “Referring to Figure 3, the transfer of CCTT from one wallet … to another wallet, wallet B (302) is shown. There is a transfer of CCTT from one user to another” and “Here the rights of the CCTT-ZAR (309-310) are being transferred from wallet A (301) to wallet B (302)”, Page 24 “the public key (303) of wallet A (301)”  and “Wallet A (301) must sign the inputs … with Wallet A’s (301) private key (304) which is associated with the Wallet A (301) public key (303) … This validates that Wallet A (301) has the authority to transact the CCTTs”, Page 39 “All CCTTs on the system have their ownership rights held through the use of public and private key pairs, and whoever knows the key pairs has the rights to the CCTTs held by those key pairs and no one else”; claim 21)

Claim 17:
Omar discloses all limitations of claim 15. Omar also discloses:
wherein the cryptographic token is configured to require at least one of the target transaction address or the target public key associated with the target transaction address to be whitelisted before allowing transaction of the cryptographic token into the target transaction address (Page 13 “The CCTT may include a whitelisting requirement …”, Page 24 “the public key (303) of wallet A (301)”; claim 21)

Claim 18:
Omar discloses all limitations of claim 15. Omar also discloses:
wherein the signed data includes a signed string signed by the private key (Page 24 “The transaction includes any of the following information … 4) a signature using wallet A’s (301) private key (304)” and “Wallet A (301) must sign the inputs … with Wallet A’s (301) private key (304) which is associated with the Wallet A (301) public key (303)”)

Claim 20:
Omar discloses all limitations of claim 15. Omar also discloses:
communicating data to the remotely located computing device to be signed by the remotely located computing device using the private key to create the signed data in response to the intent to purchase a cryptographic token into the target transaction address being received from the remotely located computing device (Page 24 “The transaction includes any of the following information … 4) a signature using wallet A’s (301) private key (304)” and “Wallet A (301) must sign the inputs … with Wallet A’s (301) private key (304) which is associated with the Wallet A (301) public key (303)”)

Claim 21:
Omar discloses all limitations of claim 15. Omar also discloses:
wherein the purchase of the cryptographic token only by whitelisted target transaction addresses implements government regulations limiting who can purchase at least one of the cryptographic token and at least one asset represented by the cryptographic token (Page 13 “The CCTT may include a whitelisting requirement …”, Page 24 “the public key (303) of wallet A (301)”; claim 21)

Claim 22:
Omar discloses all limitations of claim 21. Omar also discloses:
wherein whitelisted transaction addressees are associated with individuals that comply with the government regulations limiting who can purchase at least one of the cryptographic token and the at least one asset represented by the cryptographic token (Page 13 “The CCTT may include a whitelisting requirement …”, Page 24 “the public key (303) of wallet A (301)”; claim 21)

Claim 23:
Omar discloses all limitations of claim 15. Omar also discloses:
wherein the cryptographic token represents at least one of a security, a currency, a commodity, a bond, a fund, or a combination thereof (Page 6 “Asset …”, Pages 14-15 “The asset holder may hold assets …”)


Claim 27:
Omar discloses all limitations of claim 15. Omar also discloses:
recording the purchase of the cryptographic token into the target transaction address on a ledger (Page 21 “The blockchain ledger …”, Page 22 “New transactions … are broadcast to the peer to peer network” and “The nodes … update the ledger”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 13, 24-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Omar in view of US 2019/0114706 A1 to Bell et al. (hereinafter “Bell”).

Claim 9:
Omar discloses all limitations of claim 1. Omar does not disclose:
wherein the cryptographic token is implemented using a smart contract
Bell discloses:
wherein the cryptographic token is implemented using a smart contract (para 23)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Omar to include wherein the cryptographic token is implemented using a smart contract, as taught by Bell, in order to improve transaction security (see Bell, paras 3-7).

Claim 10:
Omar discloses all limitations of claim 1. Omar does not disclose:
wherein the whitelist is implemented using a smart contract
Bell discloses:
wherein the whitelist is implemented using a smart contract (para 46)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Omar to include wherein the whitelist is implemented using a smart contract, as taught by Bell, in order to improve transaction security (see Bell, paras 3-7).

Claim 11:
Omar discloses all limitations of claim 1. Omar does not disclose:
wherein the cryptographic token is a self-regulating cryptographic token implemented as an extension of the Ethereum Request for Comment (ERC) 20 cryptographic token standard
Bell discloses:
wherein the cryptographic token is a self-regulating cryptographic token implemented as an extension of the Ethereum Request for Comment (ERC) 20 cryptographic token standard (para 28)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Omar to include wherein the cryptographic token is a self-regulating cryptographic token implemented as an extension of the Ethereum Request for Comment (ERC) 20 cryptographic token standard, as taught by Bell, in order to improve transaction security (see Bell, paras 3-7).

Claim 13:
Omar discloses all limitations of claim 1. Omar also discloses:
wherein purchase of the cryptographic token into the target transaction address is recorded on the blockchain implemented by a series of nodes (Page 21 “The blockchain ledger …”, Page 22 “New transactions … are broadcast to the peer to peer network” and “The nodes … update the ledger”)
Omar does not disclose
implementing the Ethereum protocol
Bell discloses:
implementing the Ethereum protocol (para 25, 28, 44, 143, 146)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Omar to include implementing the Ethereum protocol, as taught by Bell, in order to improve transaction security (see Bell, paras 3-7).


Claim 24:
Omar discloses all limitations of claim 15. Omar does not disclose:
wherein the cryptographic token is implemented using a smart contract
Bell discloses:
wherein the cryptographic token is implemented using a smart contract (para 23)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Omar to include wherein the cryptographic token is implemented using a smart contract, as taught by Bell, in order to improve transaction security (see Bell, paras 3-7).

Claim 25:
Omar discloses all limitations of claim 15. Omar does not disclose:
wherein the whitelist is implemented using a smart contract
Bell discloses:
wherein the whitelist is implemented using a smart contract (para 46)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Omar to include wherein the whitelist is implemented using a smart contract, as taught by Bell, in order to improve transaction security (see Bell, paras 3-7).

Claim 26:
Omar discloses all limitations of claim 15. Omar does not disclose:
wherein the cryptographic token is a self-regulating cryptographic token implemented as an extension of the Ethereum Request for Comment (ERC) 20 cryptographic token standard
Bell discloses:
wherein the cryptographic token is a self-regulating cryptographic token implemented as an extension of the Ethereum Request for Comment (ERC) 20 cryptographic token standard (para 28)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Omar to include wherein the cryptographic token is a self-regulating cryptographic token implemented as an extension of the Ethereum Request for Comment (ERC) 20 cryptographic token standard, as taught by Bell, in order to improve transaction security (see Bell, paras 3-7).

Claim 28:
Omar discloses all limitations of claim 15. Omar also discloses:
recording the purchase of the cryptographic token into the target transaction address on a blockchain implemented by a series of nodes (Page 21 “The blockchain ledger …”, Page 22 “New transactions … are broadcast to the peer to peer network” and “The nodes … update the ledger”)
Omar does not disclose:
implementing the Ethereum protocol
Bell discloses:
implementing the Ethereum protocol (para 25, 28, 44, 143, 146)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Omar to include implementing the Ethereum protocol, as taught by Bell, in order to improve transaction security (see Bell, paras 3-7).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685